DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on March 22, 2021.
Claims 1-12 have been cancelled.
Claims 13-20 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	On line 1 of claim 18, the phrase “wherein the” after the phrase “wherein the” has been deleted since it is redundant language.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The method for encasing a portion of a mooring line as claimed is not shown or suggested in the prior art because of the use of a method that includes the steps of providing a corrosion 
The prior art as disclosed by Salo (US 3,101,491) shows the use of a mooring device that is comprised of a chain with a first end connected to a floating structure and a second end connected to an anchor, and a watertight sleeve that encircles said chain and extends along a portion of the length of said chain, where said sleeve has a rubber block or seal that is disposed between said sleeve and said chain at an end of said sleeve.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 29, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617